Citation Nr: 0524640	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  05-23 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Entitlement to an increased evaluation for left ear 
hearing loss.  

2.  Entitlement to an increased rating for a neurogenic 
bladder, due to multiple sclerosis.  

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Cooper, Counsel

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1964 to January 1966.  

2.	On August 25, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his representative, that a withdrawal 
of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant 
through his authorized representative has withdrawn this 
appeal and, hence, there remain no allegation of error of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.

                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


